     Case 2:19-cv-02409-MCE-EFB Document 6 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE VELEZ,                                      No. 2:19-cv-2409-MCE-EFB PS
12                       Plaintiff,
13           v.                                        ORDER
14    TAMMY VANCE, FRANCISCO
      BOBADILLA, DEMETRIO NIEVES
15    CORTES, HILARIO VELAZQUEZ,
      DOES 1-10, inclusive,
16
                         Defendants.
17

18

19          Plaintiff filed this action against Tammy Vance, Francisco Bobadilla, Demetrio Nieves

20   Cortes, Hilario Velazquez, alleging violations of the Americans with Disabilities Act and the

21   California Unruh Civil Rights Act. ECF No. 1. On April 23, 2020, plaintiff filed a motion to

22   voluntarily dismiss this action with prejudice. ECF No. 5.

23          Subject to exceptions not applicable here, a plaintiff may voluntarily dismiss an action

24   without a court order by filing:

25          (i)     a notice of dismissal before the opposing party serves either an answer or a motion
                    for summary judgment; or
26
            (ii)    a stipulation of dismissal signed by all parties who have appeared.
27

28   Fed. R. Civ. P. 41(a)(1)(A). Before plaintiff filed his motion for voluntary dismissal, defendant
                                                       1
     Case 2:19-cv-02409-MCE-EFB Document 6 Filed 04/30/20 Page 2 of 2

 1   Tammy Vance, the only defendant to have appeared in this action, filed an answer. ECF No. 4.
 2   Therefore, this action cannot be dismissed pursuant to Rule 41(a)(1)(A)(i).
 3          However, defendant Vance may choose to stipulate to dismissal with prejudice pursuant to
 4   Rule 41(a)(1)(A)(ii). Should defendant decline to stipulate as such, the court may dismiss this
 5   action based upon plaintiff’s request, “on terms that the court considers proper.” Fed. R. Civ. P.
 6   41(a)(2).
 7          Accordingly, it is ORDERED that:
 8          1. No later than May 14, 2020, defendant Vance shall file and serve a document
 9   stipulating to dismissal of this action with prejudice pursuant to Rule 41(a)(1)(A)(ii),1 or
10   otherwise respond to plaintiff’s request for dismissal; and
11          2. The May 13, 2020 scheduling conference is vacated.
12   DATED: April 30, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1
               In the event defendant so stipulates, the court will construe the parties’ filings as a
28   stipulation of voluntary dismissal with prejudice pursuant to Rule 41(a)(1)(A)(ii).
                                                         2
